Citation Nr: 1548614	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-47 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a headache disability.

2.  Entitlement to service connection for a headache disability.  

3. Entitlement to service connection for a disorder characterized by muscle jerking.

4.   Entitlement to service connection for heart disease.  

5.  Entitlement to an effective date earlier than February 25, 2009, for the award of service connection for reflex sympathetic dystrophy.  

6.  Entitlement to an increased rating for reflex sympathetic dystrophy.  

7.  Entitlement to a rating in excess of 10 percent for a left foot disability, status-post chip fracture.  

8.  Entitlement to a compensable rating prior to May 5, 2011, for a left foot scar.  


9.  Entitlement to an increased initial rating for psoriasis, rated as noncompensable prior to April 29, 2011, and 10 percent thereafter.

10.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to December 1994.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A hearing before the undersigned was held in April 2012.  The hearing transcript has been associated with the record.

The issues of service connection for a headache disability and restless leg syndrome, increased rating for reflex sympathetic dystrophy, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed rating decision in July 2004 rating decision denied service connection for a headache disability; evidence added to the record during the appeal period following the July 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a headache disability.

2.  Heart disease was not incurred in service and is not otherwise related to service.  

3.  A July 15, 2008, statement is an informal claim for service connection for reflex sympathetic dystrophy; there is no pending claim prior to that statement.  

4.  The psoriasis affects at least five percent but no more than 20 percent of the body during flare-ups; it has not required systemic therapy.  

5.  The left foot disability, status-post chip fracture, does not result in more than moderate impairment or limitation of motion of the ankle.  

6.  Prior to May 5, 2011, the left foot scar was not tender on examination or unstable, and it did not affect an area of more than six square inches.  


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection of heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).  

3.  The criteria for an effective date of July 15, 2008, but no earlier, for the award of service connection for reflex sympathetic dystrophy have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

4.  The criteria for a rating of 10 percent, but no higher, for psoriasis have been met for the entire period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7806 (2015).

5.  The criteria for a rating in excess of 10 percent for a left foot disability, status-post chip fracture, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5284 (2015).

6. The criteria for a compensable rating for left foot scar prior to May 5, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in July 2008 and May 2009, prior to the initial adjudication of the claims.  

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained, including records associated with disability benefits from the Social Security Administration (SSA).  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims decided herein; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and severity of the psoriasis and left foot disability and associated scarring, most recently in 2012.  The Veteran has not alleged that any condition has increased significantly in severity since the examination or that the examination was otherwise inadequate.  VA also afforded the appellant examinations to determine the nature and likely etiology of the heart disease.  The Board finds the examination records are adequate as all necessary findings are reported, and the examiners provided adequate rationale for the opinions/determinations provided.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the appellant's claims. 

II. Application to Reopen 

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In a July 2004 rating decision, the RO denied service connection for headaches in part because the evidence failed to show a current headache disability.  The Veteran did not appeal the denial.   

Evidence not considered in the adjudication of the claims includes a July 2009 VA treatment record revealing a diagnosis of migraine headaches.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim is in order.

III.  Service Connection

 A.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular renal disease or organic diseases of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service personnel records indicate he is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications (e.g., objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification) of a qualifying chronic (i.e. existing six months or more, to include by exhibiting intermittent episodes of improvement and worsening over a six month period) disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).

B.  Claim for Coronary Artery Disease

The August 1994 separation examination reveals no diagnosis or finding indicative of heart disease and negative histories as to shortness of breath, pain or pressure in chest, palpitation or pounding heart, or heart trouble.  

In June 2003, the Veteran underwent a quadruple bypass.  A September 2003 private medical statement reports the Veteran's history of sustaining an injury to his heart in June 2003, while at work.  The medical statement notes that the Veteran underwent a quadruple bypass in June 2003 and that the Veteran reported increased tenderness in the chest in the previous "few weeks."  The record notes a 30-year pack-per-day smoking history.  After evaluation, the Veteran was diagnosed with coronary artery disease with unstable angina, status-post coronary artery bypass graft.  The examiner noted that the Veteran "certainly" had "some" risk factors for heart disease but believed the precipitating event was the long hours and lack of sleep associated with the Veteran's employment.  

A September 2005 Department of Defense letter reports that there was "possible exposure to very low levels of chemical warfare agents, including sarin and cyclosarin, released during demolition operations" between March 10 and March 13, 1991, near Khamisiyah, Iraq.  The letter indicates that review of the death rates and causes among those who might have been exposed and those unlikely to have been exposed indicated that the death rates and causes were similar, with a slightly higher death rate due to brain cancer among those who might have been exposed.  The letter notes that medical personnel in the area at the time of the exposure saw no evidence of health problems related to nerve agent exposure at the time and that current medical evidence indicated that "such low levels of exposure" were "not likely" to produce long-term health problems.  

A March 2010 VA examination record reveals a diagnosis of coronary artery disease, status-post bypass surgery.  The examiner determined it was less likely than not that the coronary artery disease was secondary to the service-connected posttraumatic stress disorder.  The examiner explained that human studies related to stress and coronary atherosclerosis had been limited in scope due primarily to the difficulty in quantifying the degree of atherosclerosis in asymptomatic subjects.  The examiner reported that there are many correlations and associations but no definite link between stress and the development or aggravation of coronary artery disease, per medical literature review.  The examiner added that it was known that coronary artery disease has not been directly related to anxiety or neurosis and that although "stress transiently elevates blood pressure in all individuals, this was a normal response to stress and a temporary elevation does not aggravate or cause an underlying condition of hypertension or coronary artery disease."

An April 2012 private medical statement reports that the Veteran was exposed to sarin and cyclosarin during service.  The physician explained that symptoms of nerve agent toxicity may include immediate or long-term patterns and that the effects of low-level exposure can include cardiovascular disorders and neurological symptoms including spasms and jerking movements.  

A December 2012 VA examination record reveals the examiner's determination that it was less likely than not that the coronary artery disease was incurred in or caused by service.  The examiner explained that research studies published in peer-reviewed medical journals had not established a definite causal link between ischemic heart disease and nerve agent exposure and that the service treatment records did not indicate that the Veteran had symptoms, diagnosis, or treatment for a heart condition during service.  The examiner added that it was less likely than not that the ischemic heart disease was caused or aggravated by the service-connected posttraumatic stress disorder.  The examiner explained that research studies published in peer-reviewed medical journals had not established a definite causal link between ischemic heart disease and posttraumatic stress disorder.  The examiner added the medical evidence was not sufficient to support a determination of a baseline level of severity prior to the reported aggravation by the service-connected posttraumatic stress disorder.  

Upon consideration of the evidence, the Board finds service connection is not warranted for heart disease, diagnosed as coronary artery disease.  Initially, the Board finds a preponderance of the evidence shows that heart disease was not present until more than one year after discharge from service.  The service treatment and examination records reveal no history or finding suggestive of heart disease, and the initial post-service evidence of heart disease is dated in 2003, almost 19 years after discharge from service.  Additionally, the Veteran has not alleged that he had heart disease, or symptoms suggestive thereof, within one year of his discharge from service.  Furthermore, a VA examiner has provided a probative opinion that the heart disease was not incurred in service.

The preponderance of the evidence also establishes that the heart disease is unrelated to service.  The March 2010 and December 2012 VA opinions and the September 2003 private opinion are probative evidence that the heart disease is not related to service.  Additionally, the evidence documents that the Veteran has a significant smoking history which the record indicates is a risk factor for heart disease.  There is no medical opinion of record linking the heart disease to service.  In this regard, the Board notes that although the April 2012 private medical statement reports that nerve agent toxicity may result in cardiovascular disorders, the physician does not indicate that the Veteran's nerve agent exposure resulted in his heart disease, and the Department of Defense has determined that any in-service exposure was not likely to produce long-term health problems.  

Finally, the preponderance of the evidence establishes that the heart disease is not secondary to a service-connected disability, namely the posttraumatic stress disorder.  VA examiners provided probative opinions that the heart disease was not caused or aggravated by the service-connected posttraumatic stress disorder.  In this regard, the Board notes that the examiners provided rationale for the determinations that the heart disease was not secondary to the posttraumatic stress disorder.  The September 2003 private medical opinion is also probative evidence that the condition was not linked to posttraumatic stress disorder in that the physician linked the heart disease to the Veteran's then occupation.  Furthermore, the record indicates that the Veteran has a significant smoking history, which the medical records indicate is a risk factor for heart disease.  

There is no medical opinion linking the heart disease to the service-connected posttraumatic stress disability.  The Veteran, via his representative, has submitted Internet articles indicating that there is an "association" between posttraumatic stress disorder and atrioventricular conduction defects and other cardiovascular diseases and that PTSD could result in increased risk of in heart disease.  Association is not the same as causation, however, and "could be" in the context of a medical opinion is the same as "could not be" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, the Internet articles lack probative value because they do not indicate that the Veteran's heart disease, diagnosed as coronary artery disease, was caused or aggravated by posttraumatic stress disorder. 

Although the appellant might believe that his heart disease is related to service or is secondary to service-connected posttraumatic stress disorder, the record does not suggest the appellant, who is a layperson, is competent to determine such a relationship.  In any event, the Veteran's lay opinion is less probative than the medical opinions against the claim

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

IV.  Earlier Effective Date

A.  Legal Criteria 

Generally, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

B.  Factual Background 

In October 2003, the Veteran filed a claim for service connection for residuals from operations on the left foot.  Although the Veteran failed to report for the scheduled examination, a July 2004 rating decision granted service connection and assigned a noncompensable rating for residuals of a left foot injury.  The rating decision notes that the Veteran had not provided any medical evidence showing the current status of the foot injury.  

In July 2008, the Veteran filed to "reopen a claim for [his] left foot broken while in service and operated on twice while in service."  After consideration of the evidence, including a VA examination report, a December 2008 rating decision granted a 10 percent rating for postoperative removal of chip fracture, dorsum left foot.  On February 25 2009, VA received a notice of disagreement with the rating assigned for the left foot, status-post chip fracture.  The Veteran explained that he had left foot drop due to reflex sympathetic dystrophy.  

In August 2012, the Board granted service connection for reflex sympathetic dystrophy based in part on a May 2012 private medical report.  An October 2012 rating decision implemented the Board decision, awarding service connection, and a 10 percent rating, effective February 25, 2009, which it considered the date of claim.  The Veteran has appealed the effective date, contending an earlier effective date is warranted.  

Upon consideration of the evidence, the Board finds the July 15, 2008, claim for increased rating should be interpreted as an informal claim for service connection for reflex sympathetic dystrophy.  The service treatment records reveal findings of reflex sympathetic dystrophy and based on these findings, and resolving all doubt in favor of the Veteran, the Board finds the July 2008 claim for increased rating encompasses any reflex sympathetic dystrophy.  The Board has reviewed the evidence dated prior to July 15, 2008, but finds no evidence that could be interpreted as a pending claim.  In this regard, the Board notes that the July 2004 rating decision is final, and there is no evidence that could be interpreted as a claim for reflex sympathetic dystrophy, to include a statement that could be interpreted as a claim for increased rating for the left foot, prior to July 15, 2008.  The treatment  records dated between the issuance of the July 2004 rating decision and the July 2008 claim do not reveal any intent to file a claim and the examination records do not pertain to the left foot.  Thus, the records cannot be interpreted as a pending claim. 

The May 2012 private medical opinion suggests that the "entitlement" arose in service.  As noted above, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  As such, the Board finds July 15, 2008, is the appropriate effective date for the award of service connection for reflex sympathetic dystrophy.

V.  Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The left foot disability is evaluated by analogy to Diagnostic Codes 5284.  Diagnostic Code 5284, which rates "foot injuries, other," provides a 10 percent rating for moderate impairment, 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the criteria pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the claimant requests review under the revised criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Because the current claim was received prior to that date, and the Veteran has not requested that his scars be rated under the revised criteria, the revisions do not apply in this case.  

Under the criteria in effect prior to October 23, 2008, a 10 percent evaluation is warranted for superficial scarring other than on the head, face, or neck, that covers an area of 144 square inches or greater and does not affect motion; that is unstable, or that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008). 

Compensable ratings for scarring are also provided for scarring that is deep or causes limited motion and affects an area of more than six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Scarring that affects function can be rated on the limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Diagnostic Code 7816, which rates psoriasis, provides a noncompensable rating for psoriasis that affects less than five percent of the entire body or exposed areas affected or which requires no more than topical therapy required during the past 12-month period.  It provides a 10 percent rating for psoriasis that affects at least 5 percent but less than 20 percent of the entire body or at least five percent but less than 20 percent of exposed areas affected or which requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the previous 12 month period.  It provides a 30 percent rating for psoriasis that affects 20 to 40 percent of the entire body or exposed areas or requires systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Psoriasis

A July 2009 VA treatment record reveals the Veteran's history that his psoriasis "mainly" affected his scalp and lower legs/feet.  An October 2009 VA examination indicates that head, face, and neck examination was unremarkable.  

A March 2010 VA examination record reveals the Veteran's history of intermittent flares of psoriasis.  He reported "good" results with treatment with creams, ointments, tar, and light.  The examiner noted that the Veteran was "almost totally clear" at the time of examination.  Nails were clear.  The affected area was less than one percent of exposed areas or the entire body.  There was no scarring, disfigurement, ulceration, or crusting, and the condition did not affect occupational functioning.  A February 2010 VA treatment record reveals the Veteran's history of cracks on the feet with psoriasis flares.  A May 2010 VA treatment record reveals a finding of "cracks" on the feet that the Veteran reported was due to psoriasis.  The Veteran reported that he used Lanacane with relief.   

An April 2011 VA examination record reports the Veteran's history of psoriasis that "waxes and wanes."  He reported that it has affected "most of his body at one point in time, scattered areas."  He reported that it itched, burned, stung, and was scaly, red, and periodically irritated.  He denied treatment other than trying to get sunlight on it.  Examination revealed scattered psoriatic papules a centimeter or less.  There were three or four on each leg and two on the back.  Arms, chest, abdomen, face, and scalp were clear.  Feet had considerable scaling, fissuring, and dryness.  Hands were normal.  The examiner found the limited nature of the breakout as of the examination would not affect employability.  The dryness of the feet would cause some discomfort and irritation but would not render the Veteran incapable of employment from a skin standpoint.  The examiner found the total body area involved was approximately five percent and the total exposed body surface area was 0 percent.  

A November 2012 VA examination record reveals the Veteran's history of psoriasis that "comes and goes," and affects the scalp and the backs of his ears with flares.  The examiner noted that the Veteran had mild scaling areas in the scalp, though it was not possible to tell whether the scaling was representative of seborrhea or psoriasis because it was so mild.  There was a fingernail-sized plaque on the left lower leg.  The Veteran reported that the skin peeled off his palms in big sheets, itched "some," and "burn[ed] more" when broken out.  There was no scarring, disfigurement, or systemic manifestations and no treatment with medication or procedures in the previous 12 months.  Examination revealed psoriasis affecting five to twenty percent of total body area and zero percent of exposed area.  The examination explained that there was a single eight-millimeter crusted red plaque on the left lower leg.  The skin condition did not affect occupational functioning.    

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for the entire period of the claim under Diagnostic Code 7816 based on the evidence that the psoriasis undergoes periods of remission and activity and that it affects five percent of the body when active.  A rating in excess of 10 percent is not warranted at any time, however, as there is no probative evidence that the psoriasis affects at least 20 percent of the entire body or exposed areas or requires systemic therapy for at least six weeks in a 12-month period.  Medical examinations have consistently determined the skin condition affects at most five percent of the total body or exposed areas, even with consideration of the Veteran's description of the extent of the condition.  Furthermore, the record does not indicate that the psoriasis requires systemic therapy. 

The Board has considered whether a higher rating is warranted by rating the condition as disfigurement or scarring but finds the diagnostic codes are not applicable:  the evidence indicates that the predominant disability is psoriasis and there is no medical evidence of disfigurement of the head, face, or neck or deep, unstable, or painful scars associated with the psoriasis.  

C.  Left Foot Disability

A December 2007 VA treatment record reveals the Veteran's history of walking two to four miles while hunting.  

An August 2008 VA examination record reveals the Veteran's history of constant pain on the top of the foot.  He explained that the pain was elicited by physical activity and relieved by rest.  He reported he could function with the pain with medication.  He also reported that the scar itched and the foot hurt to bend, explaining that he could not stand on his toes without the left foot hurting.  He reported stiffness at rest.  He denied pain, weakness, swelling, or fatigue at rest.  He reported pain and stiffness with standing and walking.  Examination revealed a level scar on the top of the foot that measured 3 centimeters by 0.3 centimeters.  There was disfigurement, keloid formation of less than six square inches, hypopigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, or hyperpigmentation.  Examination of the feet did not reveal any sign of abnormal weight bearing or breakdown, callosity, or abnormal shoe wear pattern.  The Veteran did not require an assistive device for ambulation.  Range of motion testing revealed dorsiflexion to 16/20 degrees with pain beginning at 16 degrees and plantar flexion to 42/45 degrees with pain beginning at 42 degrees.  There was no additional loss of motion after repetition, though there was pain.  There was no malunion.  Examination of the foot revealed tenderness but no painful motion, edema, disturbed circulation, weakness, or atrophy.  There was active motion in the metatarsophalangeal joint of the left great toe, and gait was within normal limits.  There was no pes planus, pes cavus, hammertoe, metatarsalgia, hallux valgus, or hallux rigidus.  There was no limitation of standing or walking.  The examiner found the residuals of the chip fracture removal were left ankle stiffness and recurrent pain in the left foot with overuse.  The examiner found the effect of the condition on the Veteran's usual occupation and daily activity was moderate.  

A September 2008 VA treatment record reports that the Veteran was able to tiptoe, heel walk, and tandem walk.  Reflexes were diminished, sensation was intact and symmetric, motor strength was full, and toes downgoing bilaterally.  

An October 2009 VA examination record reveals that the Veteran had normal posture and gait.  Muscle strength and tone were normal in the lower extremities without evidence of fasciculation or atrophy.  The toes were downgoing, and sensation was intact.  

A May 2011 VA examination record reveals the Veteran's history of inability to squat or sit on the left foot without pain.  He denied difficulty with walking or standing.  He reported "some" limitation of motion of the left ankle due to scar  formation from the surgeries but otherwise denied disability of the left foot.  He denied pain in the left foot when not squatting or sitting on it.  He denied limitation in daily activities or occupational duties from the foot disability.  Examination revealed normal posture and gait, normal motor strength and tone, and intact sensation.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  There was pain at 30 degrees of plantar flexion.  There was no additional limitation of motion after repetition.  There was no malalignment or angulation of the os calcis, edema, enlargement, erythema, or drainage.  The foot was normal in appearance with full range of motion of the joints of the foot and no deformities, skin abnormality, vascular abnormality, or sign of abnormal weight bearing.  The scar measured 5.5 centimeter by 1 centimeter.  It was nontender, and there was no skin breakdown, inflammation, edema, or keloid formation.  The scar caused some limitation of motion of the left ankle.  The examiner opined that the left ankle/foot condition would limit the Veteran in any activities which required repetitive squatting using the left lower extremity but would not render him unable to secure and maintain substantially gainful employment.  

A May 2012 private medical record reveals the Veteran's history of increased pressure on the dorsal scar of the left foot that produced pain dorsally and medially.  He also reported significant pain with squatting and indicated that he "could" have pain with rest.  He reported that he typically walked with a limp, especially when the left foot was painful.  He reported daily pain with more disabling symptoms usually occurring three to four times per week.  He reported that he could dorsal flex his left foot approximately 1/2 inch from the floor while in a sitting position.  He also reported experiencing a burning sensation in the left foot "at times" and intermittent episodes of bluish tinge, coldness, and lack of feeling.  He added that sitting with his left foot in a dependent position was more apt to cause a recurrence of reflex sympathetic dystrophy.  The physician, who did not examine the Veteran, rendered diagnoses including reflex sympathetic dystrophy secondary to operative procedure, painful loss of propulsion and motion of the left ankle/foot, post-neurectomy medial proper branch of the medial dorsal cutaneous nerve, and painful scar.  

The physician noted that reflex sympathetic dystrophy was diagnosed in 1993 and that although the reflex sympathetic dystrophy was "significantly improved," the Veteran still experienced episodes of classical reflex sympathetic dystrophy, especially if he sat with his left foot in a dependent position.  The examiner also found the reflex sympathetic dystrophy was due to the in-service injury.  The physician explained that reflex sympathetic dystrophy is a global sympathetic nerve response to the involved extremity and that the closest nerve associated would be moderate severe incomplete paralysis of the internal popliteal nerve.  The physician added that the classification did not "do justice to the severity of symptoms associated with reflex sympathetic dystrophy as the global nature of the sympathetic nerve response involves the whole foot" and that the reflex sympathetic dystrophy symptoms were separate from the pain associated with increased activity.  With respect to the neurectomy, the physician found the Veteran had a permanent loss of sensation due to the severance of the sensory branch of the medial dorsal cutaneous nerve.  With regard to the loss of propulsion/motion, the physician noted that the Veteran reported pain during the 2008 examination and during the current interview.  The physician found the neurectomy resulted in musculocutaneous (superficial nerve) injury that was incomplete and severe, explaining that the injury was severe since it required severing the nerve to get even partial relief of pain.  

A December 2012 VA examination record reveals the Veteran's history of pain in the foot that occurred with weather changes and lasted two to three days.  He reported pain if he walked a mile or squat or sat on the foot.  He also reported a burning sensation of the medial aspect of the foot and episodes of a bluish discoloration with coldness of the foot when the weather changed or he sat or squat on the left foot.  Examination revealed dorsiflexion to 10 degrees with pain beginning at 5 degrees and plantar flexion to 40 degrees with pain beginning at 35 degrees.  There was no functional loss and no flare-up.  There was no additional limitation of motion after repetition.  Motor strength was full, sensation was intact, and reflexes were normal.  There was no atrophy, muscle weakness, or trophic changes, and gait was normal.  There was no impairment of a nerve; each nerve was clinically normal.  The examiner diagnosed status-post fracture of the left talus and determined it affected occupational functioning because it rendered the Veteran unable to do prolonged walking or standing or repetitive squatting.  The examiner also diagnosed reflex sympathetic dystrophy.  The examiner indicated that the reflex sympathetic dystrophy resulted in mild pain, mild paresthesias and/or dysesthesias, and mild numbness.  Finally, the examiner diagnosed associated scarring with residual pruritus, numbness, and dysesthesia.  The scar was not painful or unstable but the Veteran reported a pulling sensation when the scar was touched.  The scar measured 4.5 by 0.6 centimeters.  The scar did not result in limitation of function or occupational impairment.  

Upon consideration of the evidence, the Board finds a rating in excess of 10 percent under Diagnostic Code 5284 is not warranted at any time during the period of the claim.  The evidence does not suggest that the left foot disability more nearly approximates moderately severe impairment.  In this regard, the Board notes although the record reveals painful and limited motion of the ankle, medical evaluation consistently reveals findings of significant motion of the ankle, normal motion of the foot, and normal posture and gait.  The treatment records also indicate that the Veteran is able to walk at least one mile and can heel, toe, and tandem walk.  Although the May 2012 medical record reveals a history of predominantly altered gait, the Board finds this history is not credible, and thus not probative, as it is contradicted by the objective medical evidence, which consistently reveals normal gait.  In this regard, the Board notes that the May 2012 medical report is based solely on review of records dated prior to 2008 and the Veteran's own histories, and not medical evaluation, and that the Veteran's histories are not consistent with contemporaneous medical evaluations.  The Board finds the findings reported in the VA treatment and examination records are more probative than the Veteran's histories as to the impairment associated with the left foot disability.  Based on the medical findings, the Board finds the left foot disability has not resulted in more than moderate impairment.

The Board has considered whether a higher or separate rating is warranted under Diagnostic Code 5271, which rates limited motion of the ankle.  Initially, the Board finds that a separate rating is not available under Diagnostic Code 5271 because the limitation of motion of the ankle is considered in the rating currently assigned under Diagnostic Code 5284.  Assigning a separate rating would violate the rule against pyramiding, particularly because the limitation of motion of the ankle and painful motion of the ankle are the only objective impairments associated with the left foot disability.  See VAOPGCPREC 9-98.  The Board further finds a higher rating is not warranted under Diagnostic Code 5271 because the evidence does not suggest marked limitation of motion of the ankle.  In this regard, the Board notes that the Veteran is able to dorsiflex to at least 10 degrees and plantar flex to at least 30 degrees, which the Board finds is too significant to approximate marked limitation of motion, even after consideration of pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

Finally, the Board has considered whether a separate or higher rating is warranted under any other diagnostic code but finds none is applicable.  

D.  Left Foot Scar

 Upon consideration of the evidence, the Board finds a compensable rating is not warranted prior to May 5, 2011.  During this period, the record does not suggest that the scar is unstable or affects an area greater than 39 square inches, and any associated limitation of function is considered in the rating assigned for the left foot disability.  In this regard, the Board notes that any functional limitation associated with the scar cannot be distinguished from functional limitation associated with the status-post chip fracture.  Furthermore, there is no medical evidence of tenderness on examination during this period- as required by the regulation.  

E.  Other considerations

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

 As explained above, the evidence indicates the Veteran's left foot disability and scar and psoriasis are manifested by symptoms resulting in pain, limitation of function, and skin disease.  The symptoms, including pain, have been contemplated by the ratings assigned, and the rating criteria provide higher ratings for more severe manifestations and impairment.  There is no associated symptom which has not been considered.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a headache disability is granted.

Service connection for heart disease is denied.

An effective date of July 15, 2008, for the award of service connection for reflex sympathetic dystrophy is granted.  

The Board having determined that the Veteran's psoriasis warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

A rating in excess of 10 percent for a left foot disability, status-post chip fracture, is denied.  

A compensable rating prior to May 5, 2011, for left knee scar is denied. 


REMAND

In light of the evidence of a current disability and headaches during service, an examination with opinion is needed to determine whether the Veteran has a headache disorder related to service or a service-connected disability.  

Additionally, based on the histories of increased muscle shaking with anxiety, an addendum opinion is needed to determine whether the restless leg syndrome is secondary to the service-connected psychiatric disability.  

Furthermore, in light of the decision herein to assign an earlier effective date for the award of service connection for reflex sympathetic dystrophy, the claim for increased rating for reflex sympathetic dystrophy must be remanded for the RO/AMC to implement the earlier effective date assigned herein and assign an initial rating. 

 The claim of TDIU is inextricably intertwined with the aforementioned claims.  Thus, it is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of all headache disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must clarify which headache disorders, if any, have been present during the period of the claim.  A diagnosis of migraine headaches must be confirmed or ruled out.  

With respect to each headache disorder present during the period of the claim, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is etiologically related to the Veteran's active service, was caused by the service-connected psychiatric disability, or was aggravated by the service-connected psychiatric disability.  

With respect to any headache symptoms present during the period of the claim that are not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of their presence.

The rationale for the opinion(s) must also be provided, with discussion of the in-service treatment for headaches, the history of severe headaches since January 1994 at separation, and the histories of headaches since service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Obtain an addendum opinion from the February 2014 VA examiner regarding whether the restless leg syndrome is secondary to a service-connected disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should only consider the Veteran's medical records.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that the restless leg syndrome is secondary to a service-connected psychiatric disability.

The rationale for all opinions expressed must also be provided.    

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


